BLAND, P. J.
— The plaintiff sued for'twenty years’ service as a domestic in the family oí defendants. The answer was a general denial and a plea of the five-year statute of limitations.
The evidence shows that plaintiff is an epileptic, unable to read or write, or even count. She testified that in 1882, she went to defendant’s place of business, on Olive street, in the city of St. Louis, to buy a trunk; that in a conversation with defendant Morris Kauffman, she complained of ill treatment at a boarding-house where she was then working; that he offered to take her in his employ and treat her well and she accepted his offer and entered into his service and continued to serve him as a domestic in his family for twenty years; that on account of ill treatment at his hands she ran away in 1904 and entered service in another family; that before she ran away she frequently threatened to leave and Kauffman would tell her she Avas bound to him; that she believed that she was bound to him and was afraid to leave; thht in answer to all her demands for money, made from time to time during the period of her service, Mr. Kauffman would tell her he would put her money in the bank and get her a book and give it to her but he never did so.
Neighbors of the Kauffman family testified that plaintiff did the ordinary work of a domestic and that she seemed to be a faithful servant. One of the neighbors testified that Mrs. Kauffman told her that plaintiff had been a faithful servant and had helped to raise her family of children.
Plaintiff did not testify that there Avas any agree*402ment between her and Mr. Kauffman as to what her wages should be or that anything was said about paying her wages. The evidence shows that she was cheaply dressed while in Kauffman’s service and that she ivas not paid any money wages whatever.
Defendants’ evidence shows that Mr. Kauffman took plaintiff in, over the objection of his wife, through sympathy for her; that she had frequent epileptic fits and Mrs. Kauffman took care of her when she would have these spells; that she was incapable of doing ordinary housework and was too nervous and foolish to be trusted with children or to do any kind of work that required the least care or intelligence.
Morris Kauffman testified that when he took plaintiff in, he told her he did not make money enough to pay her any wages and that she said all she wanted was a home, that she did not want wages but wanted a home and to be well treated and that he took her in with that understanding.
1. Defendant Rachel Kauffman offered an instruction in the nature of a demurrer to plaintiff’s evidence which the court refused. We think this instruction should have been given. There is not a ray of evidence in the record tending to show that Mrs. Kauffman at any time agreed to pay wages to plaintiff or that she hired plaintiff; on the contrary, the evidence is all one way that Mr. Kauffman engaged the plaintiff’s services and that she was by him kept in the family as a servant over the protest of Mrs. Kauffman. Morris Kauffman is the head of the family and as such is primarily liable for the ordinary family expenses, including the hire of domestic servants.
The judgment as to Rachel Kauffman is reversed. We think there is abundant evidence in the record in support of the judgment for two thousand dollars against Morris Kauffman and no error appearing in the record calling for a reversal of the judgment as against him the same is affirmed.
All concur.